           Case 1:15-cr-00769-AJN Document 771 Filed 04/20/20 Page 1 of 2



                                                                                                     4/20/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                 v.                                            No. 15 Cr. 769 (AJN)

TREVON GROSS,

                         Defendant.


                 ORDER DIRECTING THE COMPASSIONATE RELEASE OF
               DEFENDANT TREVON GROSS UNDER 18 U.S.C. § 3582(c)(1)(A)

          For the reasons set forth in the Orders of this Court dated April 13 and April 15, 2020;

        IT IS HEREBY ORDERED that defendant Trevon Gross’s motion for compassionate
release pursuant to 18 U.S.C. § 3582(c)(1)(A) is GRANTED; and it is further

          ORDERED that the defendant’s sentence is hereby reduced to TIME SERVED; and it is
further

        ORDERED that defendant Trevon Gross shall be released forthwith from custody; and it
is further

         ORDERED that the defendant shall be on supervised release for three years with the
conditions as set forth in the original Judgment of Conviction (Dkt. No. 657) (Nov. 16, 2017),
with the modification that the defendant shall be ordered to home detention as part of his
supervised release for the remaining portion of his original term of imprisonment, as calculated
by the Bureau of Prisons. The parties shall submit a letter to the Court within one week of this
Order, informing the Court of the final Bureau of Prisons projection of Mr. Gross’s release date;
and it is further

        ORDERED that upon his release the defendant shall proceed immediately to 1 Sienna
Drive, Jackson, New Jersey, a location approved by the Probation Department of the District of
New Jersey, where for 14 days he shall self-quarantine in the master bedroom and remain
isolated from other individuals, including members of his family, except for medical or
emergency personnel in case of an emergency; and it is further;

        ORDERED that Mr. Gross shall continue to reside at 1 Sienna Drive during his term of
supervised release, and in no other location without the permission of the Probation Department
of the District of New Jersey; and it is further
         Case 1:15-cr-00769-AJN Document 771 Filed 04/20/20 Page 2 of 2



       ORDERED that, within 48 hours of his release, that the defendant shall contact the
Probation Department of the District of New Jersey, and shall follow any instructions given to
him by that Office.

Dated:        New York, New York
              April 20, 2020


                                                    ________________________________
                                                    HONORABLE ALISON J. NATHAN
                                                    UNITED STATES DISTRICT JUDGE
